DETAIA LED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Office Action is in response to Applicant Arguments filed on 9/27/2021 where claims 11-20 are pending and ready for examination. The Examiner has reviewed the Applicant’s file wrapper in its entirety and has not found any amended claims filed with the Applicant’s response.  Therefore, for compact prosecution purposes, the examiner will assume that no amendments to the claims were intended. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments

Applicant's arguments filed have been fully considered but they are not persuasive.

The examiner has reviewed the Applicant’s arguments in their entirety (Pages 2 – 5). The Applicant has attempted to disqualify and/or diminish the teachings from the prior art rejections based upon the Applicant’s selection of a particular problem being solved comprising (see e.g. Page 3):

“ ... problem solved by claim 11 is how to efficiently set communication addresses of indoor units in a multi-connection air condition system ... the present application can reduce the bus mediation time during the competition for each address, thereby greatly reducing the bus mediation time when the batch slave control devices compete for addresses and improving the address allocation speed of the entire system ... Fang ... will inevitably increase the bus mediation time, so the method cannot quickly complete batch configuration of indoor unit addresses ... ”

The examiner respectfully disagrees with the Applicant’s traversal as one of ordinary skill in the art is readily able to solve and/or contemplate a problem presented by claims and/or limitations distinctly different from the Applicant’s problem [emphasis problem]

MPEP 2141 (Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103) states:

“ ... Furthermore, prior art that is in a field of endeavor other than that of the applicant (as noted by the Court in KSR, "[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one," 550 U.S. at 417, 82 USPQ2d at 1396 (emphasis added)), or solves a problem which is different from that which the applicant was trying to solve, may also be considered for the purposes of 35 USC 103 ... “

Hence per MPEP 2141 one of ordinary skill in the art does not have to take in consideration the problem presented by the Applicant (i.e. bus mediation time). More 

	MPEP 2171 states:
Two separate requirements are set forth in 35 U.S.C. 112(b)  and pre-AIA  35 U.S.C. 112, second paragraph, namely that:
(A) the claims must set forth the subject matter that the inventor or a joint inventor regards as the invention; and
(B) the claims must particularly point out and distinctly define the metes and bounds of the subject matter to be protected by the patent grant. 

Per MPEP 2171 there are no metes and bounds comprising with respected to the Applicant’s elements and/or processes detailed above. Therefore in response to applicant's argument that the references fail to show certain features of applicant' s invention, it is noted that the features upon which applicant relies upon (e.g. “ ... bus mediation time ... reducing the bus mediation time ... compete ... quickly complete ...”) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

	The Applicant appears to attack Yang’s preset time (see e.g. Page 3) by stating “ ... Yang is completely different from the preset response time ...”



This does not require that the reference be from the same field of endeavor as the claimed invention, in light of the Supreme Court's instruction that "[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one." Id. at 417, 82 USPQ2d 1396. Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212

The Applicant appears be making “product management” decisions as to how one of ordinary skill in the art can apply the teachings from the prior art and simultaneously making decisions about how the teachings can never be correlated in any form or fashion. The Applicant’s decision to issue “product management” directives has essentially diminished one of ordinary skill in the art to an “automaton” which undermines the foundation and/or privileges afforded by KSR. MPEP 2141.03 states:

"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton."KSR, 550 U.S. at 421, 82 USPQ2d at 1397. "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle."Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ."Id. at 418, 82 USPQ2d at 1396”



The Examiner notes for purposes of Appeals bus mediation, addressing schemes, transients, and/or delays are well-known and conventional in the art.
Sorenson (US 2016/0092388) teaches subject matter one of ordinary skill in the art may utilize to contemplate and/or solve the problems presented in the Applicant’s claims and/or limitations (see e.g. [0148], [9104], [106], [0107], [0110], see e.g. FIG. 10A, 10B, 10C, Fig. 11, Fig. 12).
Srivastava (US 2019/0042526) teaches subject matter one of ordinary skill in the art may utilize to contemplate and/or solve the problems presented in the Applicant’s claims and/or limitations (see e.g. [0014], [0023], [0029], [0041], [0062], [0078], [0087]).
Pitigol – Aron (US 2019/0020433) teaches subject matter one of ordinary skill in the art may utilize to contemplate and/or solve the problems presented in the Applicant’s claims and/or limitations (see e.g. [0065], [0014], [0065]).
Abe (US 2018/0284710) teaches subject matter one of ordinary skill in the art may utilize to contemplate and/or solve the problems presented in the Applicant’s claims and/or limitations (see e.g. [0147], [0143], [0174).

	In the event of the Applicant decides to continue prosecution, the Examiner respectfully requests the Applicant to point out how the above references are not readily able to anticipate and/or contemplate any potential newly amended claims with appropriate metes and bounds.

Allowable Subject Matter

Claims 14 – 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 11 and 13 are rejected under 35 USC 103 as being unpatentable over Fang (CN101852472), 6/10/2010 in view of Yang (US 2006/0195639)
The Examiner notes Fang is listed on the Applicant’s IDS submitted 9/28/2020
Regarding claim 11, Fang discloses an address competition method of a multi-connection control system, the multiconnection control system comprising a master control device and a plurality of slave control devices, and the master control device being connected with the plurality of slave control devices respectively, wherein the address competition method comprises:
(Fang; 
see e.g. [0041] “ ... one of the air conditioners on the bus is automatically started to broadcast automatic addressing information, and the air conditioner server as the master and the other air conditioners on the bus serve as slaves ...”
see e.g. [0042] “ ... The host sends a broadcast message to notify the slave to enter the automatic addressing state, and the slave restores its own address to the initial address”
see e.g. [0043] “ ... The host sends the address to be allocated, the address to be allocated is automatically incremented by 1 ...”);
responding to, by all the slave control devices, the master control device according to the current number of broadcasting times of the master control device (Fang;
see e.g. [0043] “  ... the slave receives the address to be allocated and sends response information. The response information includes the allocated address that the slave is competing for and the MAC (Media Access Control) of the slave, Media access control) address”
see e.g. [0050] “ ... If the host does not receive a response from a certain slave, it continues to send the address information to be assigned, and determines whether the number of unsuccessful times exceeds the set number, if it exceeds For a predetermined number of the times, the master quits address the slave”); and
in a case where only one slave control device responded successfully, allocating an address specified by the address broadcasting signal as a communication address to the slave control device that responded successfully (Fang; see e.g. [0043] It is inherent that if only one slave device responds it will allocated the address as it is competing for the address)
Fang does not expressly disclose:

wherein the preset response time depends on whether the corresponding slave control device has been temporarily allocated a communication address.
However in analogous art Yang discloses:
the master device according to a preset response time (Yang; Yang teaches a delay controlling module to facilitate a security time for allocating addresses to slaves;
see e.g. [0019] “ ... The delay controlling module 202 is used for controlling a synchronous booting error  interval  for each slave 2, and stetting a security time for allocating an I2C address to each slave ...”)
wherein the preset response time depends on whether the corresponding slave control device has been temporarily allocated a communication address (Yang; Yang’s security time is directly associated with allocating address (i.e. a constraint or equivalently a preset response time) to slaves and therefore may be utilized as an indication as to whether or not the corresponding slave control device has been temporarily allocated a communication address;
see e.g. [0019] “ ... The delay controlling module 202 is used for controlling a synchronous booting error  interval  for each slave 2, and setting a security time for allocating an I2C address to each slave ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fang with Yang’s delay controlling module. The motivation being the combined solution provides for increased efficiencies in allocating addresses. 
Regarding claim 13, Fang in view of Yang disclose the address competition method according to claim 11, wherein the master control device performs multiple times of consecutive broadcastings on each address in the preset address segment (Fang; see e.g. [0050] “ ... If the host does not receive a response from a certain slave, it continues to send the address information to be assigned, and determines whether the number of unsuccessful times exceeds the set number, if it exceeds For a predetermined number of the times, the master quits address the slave”; or
the master control device performs consecutive broadcastings on corresponding addresses only when multiple slave control devices responded successfully or all the slave control devices failed to respond during a first broadcasting.
Claim 12 is rejected under 35 USC 103 as being unpatentable over Fang in view of Yang and in further view of Hagiwara (US 2006/0148402)
Regarding claim 12, Fang in view of Yang disclose the address competition method according to claim 11, wherein the “responding to, by all the slave control devices, the master control device according to a preset response time and the current number of broadcasting times of the master control device (The combined solution as explained above in independent claim 11), Fang does not expressly disclose comprises:
generating a random number by each slave control device upon receiving the address broadcasting signal, and sending the generated random number by each slave control device to the master control device.
However in analogous art Hagiwara discloses:
generating a random number by each slave control device upon receiving the address broadcasting signal, and sending the generated random number by each slave control device to the master control device (Hagiwara; see e.g. [0093] “ ... the slave generates a 128 bit random number ... sends the composite key generation random number ... to the master ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang’s with Hagiwara’s random generation scheme. 
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fang with Yang’s delay controlling module. The motivation being the combined solution provides for increased efficiencies in allocating addresses. 
Claim 19 is rejected under 35 USC 103 as being unpatentable over Fang in view of Yang and in further view of Lei (US 9,451,543)

Regarding claim 19, Fang in view of Yang disclose the address competition method according to  claim 11 further comprising:
if the master control device has performed multiple times of consecutive broadcastings on a certain address in the preset address segment, but eventually all the slave control devices failed to respond (Fang; A case scenario may be derived per independent 11 where the slave devices may all be asleep and do not respond after multiple times of consecutive broadcastings), Fang does not expressly disclose broadcasting the next address according to a set sequence

However in analogous art Lei discloses:
broadcasting the next address according to a set sequence (Lei; 
see e.g. Fig. 1, Step S1 “A master device encodes an information code sequence including the communication demand into an awakening sequence and transmits the awakening sequence to each slave device continuously within a present time period ...”)
.
Claim 20 is rejected under 35 USC 103 as being unpatentable over Fang in view of Wang and in further view of Lint (US 2012/0005296)
Regarding claim 20, Fang in view of Wang disclose the address competition method according to claim 11, further comprising:
when the master control device performs multiple times of consecutive broadcastings on a certain address in the preset address segment, and the address has been initially allocated to the slave control device (Wang; Per Wang a use case for this scenario may be derived per Independent claim 11;
see e.g. Fang [0050] “ ... If the host does not receive a response from a certain slave, it continues to send the address information to be assigned, and determines whether the number of unsuccessful times exceeds the set number, if it exceeds For a predetermined number of the times, the master quits address the slave”))
Fang does not expressly disclose:
if the number of successful responding of the same slave control device is greater than a preset threshold, setting a status flag of the slave control device as a device presence flag


However in analogous art Lint discloses
(Lint; Lint teaches an activity threshold monitoring which is readily able to be utilized to associated with a presence
see e.g. [0013]  “master device 10 learns all associated addresses of m slave devices ... activity status from each of slave devices 12 which are awake, i.e., currently capable of communication with master device ... once master device 10 receives activity levels from each active slave device 2, master device 10 evaluates the activity status ... threshold level of activity ... activity level is increasing or decreasing”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fang with Lint’s threshold scheme. The motivation being the combined solution provides for increased efficiencies in determining if devices are present and at a granular level.

Claim 20 is rejected under 35 USC 103 as being unpatentable over Fang in view of Wang and in further view of Pshtissky (US 4,700,230) and in further view of Saari (US 2015/0358780)
Regarding claim 20, Fang in view of Wang disclose the address competition method according to claim 11, further comprising:
when the master control device performs multiple times of consecutive broadcastings on a certain address in the preset address segment, and the address has been initially allocated to the slave control device (Wang; Per Wang a use case for this scenario may be derived per Independent claim 11;
see e.g. Fang [0050] “ ... If the host does not receive a response from a certain slave, it continues to send the address information to be assigned, and determines whether the number of unsuccessful times exceeds the set number, if it exceeds For a predetermined number of the times, the master quits address the slave”))

if the number of successful responding of the same slave control device is greater than a preset threshold, setting a status flag of the slave control device as a device presence flag

However in analogous art Pshtissky discloses
if the number of successful responding of the same slave control device is greater than a preset threshold, setting a status flag of the slave control device as a device presence flag (Pshtissky; Pshtissky teaches the determination of a status presence based on a threshold;
see e.g. Column 6, Lines 62 - 66 “ ... polls the slave units and sets up an active table which contains a list or table of those units which have been responded to the poll and are therefore in the system ...”
see e.g. Column 7, Lines 9 - 12“ ... determines if the slave responded  to the poll ... if the slave did not respond ...”
see e.g.  Column 11, Lines 15   30 “The slave poll service ... responsible for polling the slaves to check for their presence and their status ... loop counter which keeps track of times the slave poll service routine has been called  ... predetermined number of polls ... slave is in the active table ... predetermined maximum count ...”
The Examiner notes it would be obvious to one of ordinary skill in the art to implement the opposite logic with respect to “no responses” (i.e. successful responses) as Pshtissky places emphasis on slave devices which respond.
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fang with Pshtissky’s status presence scheme. The motivation being the combined solution provides for increased efficiencies in managing slave devices.

As evidence of opposite logic, Saari discloses:
the number of successful responding of the same slave control device is greater than a preset threshold (Saari; see e.g. [0222] “ ... number of responses that have been received from the slave 11 exceeds a threshold x ...”)

Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fang with Saari’s positive response logic. The motivation being the combined solution provides flexibility for one of ordinary skill in the art increased logic to manage slave devices.



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TODD L. BARKER whose telephone number is (571) 270 0257. The Examiner can normally be reached on Monday through Friday, 7:30am to 5:00pm.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor Vivek Srivastava can be reached on (571) 272 7304.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD L BARKER/Primary Examiner, Art Unit 2449